     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 1 of 42 Page ID #:1



 1   Danielle L. Perry (SBN 292120)
     dperry@wbmllp.com
 2   Gary E. Mason (pro hac vice forthcoming)
     gmason@wbmllp.com
 3   WHITFIELD BRYSON & MASON, LLP
     5101 Wisconsin Ave. NW, Ste. 305
 4   Washington, DC 20016
 5   Tel: 202-640-1168
     Fax: 202-429-2294
 6   Attorneys for Plaintiffs
 7   [Additional Counsel on Signature Page]
 8
                          UNITED STATES DISTRICT COURT
 9
                        CENTRAL DISTRICT OF CALIFORNIA
10
     DANIELA HERNANDEZ, individually                CASE NO. 2:20-cv-1662
11
     and on behalf of all others similarly          CLASS ACTION COMPLAINT
12   situated,                                      FOR:
13                                                  1. NEGLIGENCE
                         Plaintiff,                 2. INTRUSION INTO PRIVATE
14                                                     AFFAIRS
                                                    3. BREACH OF EXPRESS
15                                                     CONTRACT
           v.                                       4. BREACH OF IMPLIED
16                                                     CONTRACT
                                                    5. NEGLIGENCE PER SE
17                                                  6. BREACH OF FIDUCIRY DUTY
     PIH HEALTH, INC.,                              7. VIOLATION OF CALIFORNIA
18                                                     CONFIDENTIALITY OF
                                                       MEDICAL INFORMATION
19                       Defendant.                    ACT, Cal. Civ. Code § 56, et seq.
                                                    8. VIOLATION OF CALIFORNIA
20                                                     UNFAIR COMPETITION LAW,
                                                       Cal. Bus. & Prof. Code § 17200,
21                                                     et seq.
22
23
24
25
26
27
28


                                                2
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 2 of 42 Page ID #:2



 1                               CLASS ACTION COMPLAINT
 2          1.        Plaintiff DANIELA HERNANDEZ, individually, and on behalf of all
 3   others similarly situated, brings this action against Defendant PIH HEALTH, INC.
 4   (“PIH” or “Defendant”) to obtain damages, restitution, and injunctive relief for the
 5   Class, as defined below, from Defendant. Plaintiff makes the following allegations
 6   upon information and belief, except as to her own actions, the investigation of her
 7   counsel, and the facts that are a matter of public record.
 8                                JURISDICTION AND VENUE
 9          2.        This Court has federal question subject matter jurisdiction over this
10   action pursuant to 28 U.S.C. § 1331 because the Plaintiff asserts claims that
11   necessarily raise substantial disputed federal issues under the Health Insurance
12   Portability and Accountability Act of 1996 (“HIPAA”), the Federal Trade
13   Commission Act (15 U.S.C. § 45) and the Gramm-Leach-Bliley Act (15 U.S.C. §
14   6801). See, e.g., infra at ¶ 39.
15          3.        Defendant PIH has sufficient minimum contacts in California, as it is a
16   domestic non-profit corporation in good standing, organized under the laws of the
17   State of California, with a majority (if not all) of its business in the State of
18   California, thus rendering the exercise of personal jurisdiction by this Court proper
19   and necessary.
20          4.        Venue is proper in this District under 28 U.S.C. § 1391 because a
21   substantial part of the events and omissions giving rise to these claims occurred in
22   this District.
23                                 NATURE OF THE ACTION
24          5.        This class action arises out of the recent cyberattack and data breach
25   (“Data Breach”) at PIH’s medical facilities. As a result of the Data Breach, Plaintiff
26   and approximately 199,548 Class Members suffered ascertainable losses in the form
27   of the loss of the benefit of their bargain, out-of-pocket expenses and the value of
28   their time reasonably incurred to remedy or mitigate the effects of the attack. In


                                                  3
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 3 of 42 Page ID #:3



 1   addition, Plaintiff’s and Class Members’ sensitive personal information—which was
 2   entrusted to PIH, its officials and agents—was compromised and unlawfully
 3   accessed due to the Data Breach. Information compromised in the Data Breach
 4   includes names, demographic information, dates of birth, Social Security numbers,
 5   driver’s license or identification card numbers, employment information, health
 6   insurance information, medical information, other protected health information as
 7   defined by the Health Insurance Portability and Accountability Act of 1996
 8   (“HIPAA”), and additional personally identifiable information (“PII”) and protected
 9   health information (“PHI”) that Defendant PIH collected and maintained
10   (collectively the “Private Information”).
11         6.     Plaintiff brings this class action lawsuit on behalf of those similarly
12   situated to address Defendant’s inadequate safeguarding of Class Members’ Private
13   Information that they collected and maintained, and for failing to provide timely and
14   adequate notice to Plaintiff and other Class Members that their information had been
15   subject to the unauthorized access of an unknown third party and precisely what
16   specific type of information was accessed.
17         7.     Defendant maintained the Private Information in a reckless manner. In
18   particular, the Private Information was maintained on Defendant PIH’s computer
19   network in a condition vulnerable to cyberattacks, including the phishing incident
20   that resulted in access to PIH employee email. Upon information and belief, the
21   mechanism of the cyberattack and potential for improper disclosure of Plaintiff’s
22   and Class Members’ Private Information was a known risk to Defendant, and thus
23   Defendant was on notice that failing to take steps necessary to secure the Private
24   Information from those risks left that property in a dangerous condition.
25         8.     In addition, PIH and its employees failed to properly monitor the
26   computer network and systems that housed the Private Information. Had PIH
27   properly monitored its property, it would have discovered the intrusion sooner.
28


                                                 4
                                 CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 4 of 42 Page ID #:4



 1         9.     Plaintiff’s and Class Members’ identities are now at risk because of
 2   Defendant’s negligent conduct since the Private Information that Defendant PIH
 3   collected and maintained is now in the hands of data thieves.
 4         10.    Armed with the Private Information accessed in the Data Breach, data
 5   thieves can commit a variety of crimes including, e.g., opening new financial
 6   accounts in Class Members’ names, taking out loans in Class Members’ names,
 7   using Class Members’ names to obtain medical services, using Class Members’
 8   health information to target other phishing and hacking intrusions based on their
 9   individual health needs, using Class Members’ information to obtain government
10   benefits, filing fraudulent tax returns using Class Members’ information, obtaining
11   driver’s licenses in Class Members’ names but with another person’s photograph,
12   and giving false information to police during an arrest.
13         11.    As a result of the Data Breach, Plaintiff and Class Members have been
14   exposed to a heightened and imminent risk of fraud and identity theft. Plaintiff and
15   Class Members must now and in the future closely monitor their financial accounts
16   to guard against identity theft.
17         12.    Plaintiff and Class Members may also incur out of pocket costs for, e.g.,
18   purchasing credit monitoring services, credit freezes, credit reports, or other
19   protective measures to deter and detect identity theft.
20         13.    By her Complaint, Plaintiff seeks to remedy these harms on behalf of
21   himself and all similarly situated individuals whose Private Information was
22   accessed during the Data Breach.
23         14.    Plaintiff seeks remedies including, but not limited to, compensatory
24   damages, reimbursement of out-of-pocket costs, and injunctive relief including
25   improvements to Defendant’s data security systems, future annual audits, and
26   adequate credit monitoring services funded by Defendant.
27         15.    Accordingly, Plaintiff brings this action against Defendant seeking
28   redress for its unlawful conduct, and asserting claims for: (i) negligence, (ii)


                                               5
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 5 of 42 Page ID #:5



 1   intrusion into private affairs, (iii) negligence per se, (iv) breach of express contract,
 2   (v) breach of implied contract, (vi) breach of fiduciary duty, (vii) deprivation of
 3   rights possessed under the California Confidentiality of Medical Information Act
 4   (Cal. Civ. Code § 56, et seq.), and (viii) deprivation of rights possessed under the
 5   California Unfair Competition Law (Cal. Bus. & Prof. Code § 17200) and California
 6   Consumer Privacy Act (Cal. Civ. Code § 1798.100, et seq.)
 7                                         PARTIES
 8         16.    Plaintiff DANIELA HERNANDEZ is, and at all times mentioned
 9   herein was, an individual citizen of the State of California residing in the City of
10   East Los Angeles.
11         17.    Defendant PIH is a non-profit domestic corporation organized under
12   the laws of the State of California with its principal place of business at 12401
13   Washington Blvd., Whittier, CA 90602.
14                               DEFENDANT’S BUSINESS
15         18.    Defendant PIH is a nonprofit, regional healthcare network in the State
16   of California with two hospitals, numerous outpatient medical offices, a
17   multispecialty medical (physician) group, home healthcare services and hospice
18   care, as well as heart, cancer and emergency services.
19         19.    Defendant PIH is in the business of rendering healthcare services,
20   medical care, and treatment for the greater Los Angeles area, including LA and
21   Orange counties.
22         20.    In the ordinary course of receiving treatment and health care services
23   from Defendant PIH, patients are required to provide Defendant with sensitive,
24   personal and private information such as:
25                    • Name, address, phone number and email address;
26                    • Date of birth;
27                    • Demographic information;
28                    • Social Security number;


                                                6
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 6 of 42 Page ID #:6



 1                     • Information relating to individual medical history;
 2                     • Insurance information and coverage;
 3                     • Information concerning an individual’s doctor, nurse or other
 4                        medical providers;
 5                     • Photo identification;
 6                     • Employer information, and;
 7                     • Other information that may be deemed necessary to provide care.
 8            21.   Defendant PIH also gathers certain medical information about patients
 9   and creates records of the care it provides to them.
10            22.   Additionally, Defendant PIH may receive private and personal
11   information from other individuals and/or organizations that are part of a patient’s
12   “circle of care”, such as referring physicians, patients’ other doctors, patient’s health
13   plan(s), close friends, and/or family Members.
14            23.   All of Defendant’s employees, staff, entities, clinics, sites, and
15   locations may share patient information with each other for various purposes without
16   a written authorization, as disclosed in the PIH’s Privacy Policy (the “Privacy
17   Notice”).1 The current privacy notice has an effective date of September 23, 2013.
18            24.   The Privacy Notice is provided to every patient upon request and is
19   posted on Defendant’s website. Defendant also notes that it is required by law to
20   make “good faith efforts to obtain written acknowledgement of receipt of this Notice
21   from you; maintain records of the signed receipts, and document the failure to obtain
22   a receipt.”2
23            25.   Because of the highly sensitive and personal nature of the information
24   Defendant acquires and stores with respect to its patients, PIH promises to, among
25   other things: A) protect “medical information about you;” B) “[m]ake sure that
26   medical information that identifies you is kept private;” C) “[g]ive you notice of our
27
28   1
         https://www.pihhealth.org/patients-visitors/privacy/
     2
         Id.

                                                 7
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 7 of 42 Page ID #:7



 1   legal duties and privacy practices with respect to medical information about you;”
 2   D) “[f]ollow the terms of the notice that is currently in effect;” E) to make any other
 3   uses and disclosures of medical information not covered by the Privacy Notice or
 4   the laws that apply to use “only with written permission,” and; F) to notify patients
 5   in the event of a breach of unsecured medical information.”3
 6                     THE CYBERATTACK AND DATA BREACH
 7           26.    On June 18, 2019, PIH learned that certain PIH employee email
 8   accounts had potentially been accessed without authorization as a result of a targeted
 9   email phishing campaign.4
10           27.    PIH launched an investigation and engaged independent cybersecurity
11   experts to provide assistance.
12           28.    On October 2, 2019, as a result of this investigation, PIH learned that
13   certain employee email accounts were accessed without authorization between June
14   11, 2019 and June 18, 2019 as a result of the above-referenced phishing campaign.
15           29.    Upon receipt of confirmation of unauthorized access to certain PIH
16   employee email accounts on October 2, 2019, over 3 months after the Data Breach
17   was discovered, PIH engaged the same independent cybersecurity experts to
18   determine whether the accessed employee email accounts contained personal
19   information and/or protected health information that may have been subject to
20   unauthorized access as a result.
21           30.    On November 12, 2019, as a result of that review, PIH learned that both
22   personal information and Protected Health Information (PHI) belonging to certain
23   current and former patients was contained within the accessed email accounts.
24           31.    The compromised email accounts contained messages and email
25   attachments that included Private Information of at least 199,548 patients.
26
27
28   3
         Id.
     4
         https://www.pihhealth.org/about/data-security-incident/

                                                8
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 8 of 42 Page ID #:8



 1         32.      Plaintiff believes her Private Information was stolen (and subsequently
 2   sold) in the Data Breach. While PIH stated it was “not aware” that the Private
 3   Information involved in this incident had been misused, it could not rule out the
 4   possibility.
 5         33.      Despite being unable to rule out that the personal information of
 6   Plaintiff and the Class Members was not compromised, PIH did not begin to notify
 7   affected patients until January 10, 2020, nearly seven (7) months after the Data
 8   Breach was first discovered.
 9         34.      Defendant had obligations created by HIPAA, contract, industry
10   standards, common law, and representations made to Plaintiff and Class Members,
11   to keep their Private Information confidential and to protect it from unauthorized
12   access and disclosure.
13         35.      Plaintiff and Class Members provided their Private Information to
14   Defendant with the reasonable expectation and mutual understanding that Defendant
15   would comply with its obligations to keep such information confidential and secure
16   from unauthorized access.
17         36.      Defendant’s data security obligations were particularly important given
18   the substantial increase in cyberattacks and/or data breaches in the healthcare
19   industry preceding the date of the breach.
20         37.      Indeed, cyberattacks have become so notorious that the Federal Bureau
21   of Investigation (“FBI”) and U.S. Secret Service have issued a warning to potential
22   targets so they are aware of, and prepared for, a potential attack. As one report
23   explained, “[e]ntities like smaller municipalities and hospitals are attractive to
24   ransomware criminals…because they often have lesser IT defenses and a high
25   incentive to regain access to their data quickly.”5
26
     5
27    https://www.law360.com/consumerprotection/articles/1220974/fbi-secret-service-
     warn-of-targeted-ransomware?nl_pk=3ed44a08-fcc2-4b6c-89f0-
28   aa0155a8bb51&utm_source=newsletter&utm_medium=email&utm_campaign=co
     nsumerprotection (emphasis added).

                                                9
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 9 of 42 Page ID #:9



 1         38.    Therefore, the increase in such attacks, and attendant risk of future
 2   attacks, was widely known to the public and to anyone in Defendant’s industry,
 3   including Defendant PIH.
 4         39.    Defendant breached its obligations to Plaintiff and Class Members
 5   and/or was otherwise negligent and reckless because it failed to properly maintain
 6   and safeguard the PIH computer systems and data. Defendant’s unlawful conduct
 7   includes, but is not limited to, the following acts and/or omissions:
 8         a.     Failing to maintain an adequate data security system to reduce the risk
 9                of data breaches and cyber-attacks;
10         b.     Failing to adequately protect patients’ Private Information;
11         c.     Failing to properly monitor its own data security systems for existing
12                intrusions;
13         d.     Failing to ensure that its vendors with access to its computer systems
14                and data employed reasonable security procedures;
15         e.     Failing to ensure the confidentiality and integrity of electronic PHI it
16                created, received, maintained, and/or transmitted, in violation of 45
17                C.F.R. § 164.306(a)(1);
18         f.     Failing to implement technical policies and procedures for electronic
19                information systems that maintain electronic PHI to allow access only
20                to those persons or software programs that have been granted access
21                rights in violation of 45 C.F.R. § 164.312(a)(1);
22         g.     Failing to implement policies and procedures to prevent, detect,
23                contain, and correct security violations in violation of 45 C.F.R. §
24                164.308(a)(1)(i);
25         h.     Failing to implement procedures to review records of information
26                system activity regularly, such as audit logs, access reports, and security
27                incident      tracking   reports   in   violation   of     45   C.F.R.   §
28                164.308(a)(1)(ii)(D);


                                                10
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 10 of 42 Page ID #:10



 1           i.     Failing to protect against reasonably anticipated threats or hazards to
 2                  the security or integrity of electronic PHI in violation of 45 C.F.R. §
 3                  164.306(a)(2);
 4           j.     Failing to protect against reasonably anticipated uses or disclosures of
 5                  electronic PHI that are not permitted under the privacy rules regarding
 6                  individually identifiable health information in violation of 45 C.F.R. §
 7                  164.306(a)(3);
 8           k.     Failing to ensure compliance with HIPAA security standard rules by its
 9                  workforces in violation of 45 C.F.R. § 164.306(a)(4);
10           l.     Failing to train all Members of its workforces effectively on the policies
11                  and procedures regarding PHI as necessary and appropriate for the
12                  Members of its workforces to carry out their functions and to maintain
13                  security of PHI, in violation of 45 C.F.R. § 164.530(b); and/or
14           m.     Failing to render the electronic PHI it maintained unusable, unreadable,
15                  or indecipherable to unauthorized individuals, as it had not encrypted
16                  the electronic PHI as specified in the HIPAA Security Rule by “the use
17                  of an algorithmic process to transform data into a form in which there
18                  is a low probability of assigning meaning without use of a confidential
19                  process or key” (45 CFR 164.304 definition of encryption).
20           40.    As the result of computer systems in dire need of security upgrading,
21     inadequate procedures for handling emails containing viruses or other malignant
22     computer code, and employees who opened files containing the virus or malignant
23     code that perpetrated the cyberattack, Defendant PIH negligently and unlawfully
24     failed to safeguard Plaintiff’s and Class Members’ Private Information.
25           41.    Accordingly, as outlined below, Plaintiff’s and Class Members’ daily
26     lives were severely disrupted. What’s more, they now face an increased risk of fraud
27     and identity theft. Plaintiff and the Class Members also lost the benefit of the bargain
28     they made with Defendant.


                                                 11
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 11 of 42 Page ID #:11



 1         CYBERATTACKS AND DATA BREACHES CAUSE DISRUPTION AND
 2                     PUT CONSUMERS AT AN INCREASED RISK OF
 3                              FRAUD AND IDENTIFY THEFT
 4            42.    Cyberattacks and data breaches at medical facilities like PIH are especially
 5     problematic because of the disruption they cause to the medical treatment and overall
 6     daily lives of patients affected by the attack.
 7            43.    Researchers have found that at medical facilities that experienced a data
 8     security incident, the death rate among patients increased in the months and years
 9     after the attack.6
10            44.    Researchers have further found that at medical facilities that
11     experienced a data security incident, the incident was associated with deterioration
12     in timeliness and patient outcomes, generally.7
13            45.    Cyberattacks such as one at issue here are considered a breach under
14     the HIPAA Rules because there is an access of PHI not permitted under the HIPAA
15     Privacy Rule:
16            A breach under the HIPAA Rules is defined as, “...the acquisition,
17            access, use, or disclosure of PHI in a manner not permitted under the
18            [HIPAA Privacy Rule] which compromises the security or privacy of
19            the PHI.”
20     See 45 C.F.R. 164.408
21            46.    The United States Government Accountability Office released a report
22     in 2007 regarding data breaches (“GOA Report”) in which it noted that victims of
23
24
25
26
       6
27       See https://www.pbs.org/newshour/science/ransomware-and-other-data-breaches-
       linked-to-uptick-in-fatal-heart-attacks
28     7
         See https://onlinelibrary.wiley.com/doi/full/10.1111/1475-6773.13203.
       8
         Id.

                                                  12
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 12 of 42 Page ID #:12



 1     identity theft will face “substantial costs and time to repair the damage to their good
 2     name and credit record.”9
 3           47.    The FTC recommends that identity theft victims take several steps to
 4     protect their personal and financial information after a data breach, including
 5     contacting one of the credit bureaus to place a fraud alert (consider an extended fraud
 6     alert that lasts for 7 years if someone steals their identity), reviewing their credit
 7     reports, contacting companies to remove fraudulent charges from their accounts,
 8     placing a credit freeze on their credit, and correcting their credit reports.10
 9           48.    Identity thieves use stolen personal information such as Social Security
10     numbers for a variety of crimes, including credit card fraud, phone or utilities fraud,
11     and bank/finance fraud.
12           49.    Identity thieves can also use Social Security numbers to obtain a
13     driver’s license or official identification card in the victim’s name but with the thief’s
14     picture; use the victim’s name and Social Security number to obtain government
15     benefits; or file a fraudulent tax return using the victim’s information. In addition,
16     identity thieves may obtain a job using the victim’s Social Security number, rent a
17     house or receive medical services in the victim’s name, and may even give the
18     victim’s personal information to police during an arrest resulting in an arrest warrant
19     being issued in the victim’s name. A study by Identity Theft Resource Center shows
20     the multitude of harms caused by fraudulent use of personal and financial
21     information:11
22
23     9
          See “Data Breaches Are Frequent, but Evidence of Resulting Identity Theft Is
24     Limited; However, the Full Extent Is Unknown,” p. 2, U.S. Government
       Accountability Office, June 2007, https://www.gao.gov/new.items/d07737.pdf (last
25
       visited Apr. 12, 2019) (“GAO Report”).
26     10
          See https://www.identitytheft.gov/Steps (last visited April 12, 2019).
27
       11
          “Credit Card and ID Theft Statistics” by Jason Steele, 10/24/2017, at:
       https://www.creditcards.com/credit-card-news/credit-card-security-id-theft-fraud-
28     statistics-1276.php (last visited June 20, 2019).


                                                  13
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 13 of 42 Page ID #:13



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16           50.    What’s more, theft of Private Information is also gravely serious.
17     PII/PHI is a valuable property right.12 Its value is axiomatic, considering the value
18     of Big Data in corporate America and the consequences of cyber thefts include heavy
19     prison sentences. Even this obvious risk to reward analysis illustrates beyond doubt
20     that Private Information has considerable market value.
21           51.    Theft of PHI, in particular, is gravely serious: “A thief may use your
22     name or health insurance numbers to see a doctor, get prescription drugs, file claims
23     with your insurance provider, or get other care. If the thief’s health information is
24     mixed with yours, your treatment, insurance and payment records, and credit report
25
26     12
          See, e.g., John T. Soma, et al, Corporate Privacy Trend: The “Value” of Personally
27     Identifiable Information (“PII”) Equals the “Value" of Financial Assets, 15 Rich.
       J.L. & Tech. 11, at *3-4 (2009) (“PII, which companies obtain at little cost, has
28     quantifiable value that is rapidly reaching a level comparable to the value of
       traditional financial assets.”) (citations omitted).

                                                14
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 14 of 42 Page ID #:14



 1     may be affected.”13 Drug manufacturers, medical device manufacturers, pharmacies,
 2     hospitals and other healthcare service providers often purchase PII/PHI on the black
 3     market for the purpose of target marketing their products and services to the physical
 4     maladies of the data breach victims themselves. Insurance companies purchase and
 5     use wrongfully disclosed PHI to adjust their insureds’ medical insurance premiums.
 6           52.    It must also be noted there may be a substantial time lag – measured in
 7     years -- between when harm occurs versus when it is discovered, and also between
 8     when Private Information and/or financial information is stolen and when it is used.
 9     According to the U.S. Government Accountability Office, which conducted a study
10     regarding data breaches:
11           [L]aw enforcement officials told us that in some cases, stolen data may
12           be held for up to a year or more before being used to commit identity
13           theft. Further, once stolen data have been sold or posted on the Web,
14           fraudulent use of that information may continue for years. As a result,
15           studies that attempt to measure the harm resulting from data breaches
16           cannot necessarily rule out all future harm.
17     See GAO Report, at p. 29.
18           53.    Private Information and financial information are such valuable
19     commodities to identity thieves that once the information has been compromised,
20     criminals often trade the information on the “cyber black-market” for years.
21           54.    There is a strong probability that entire batches of stolen information
22     have been dumped on the black market and are yet to be dumped on the black market,
23     meaning Plaintiff and Class Members are at an increased risk of fraud and identity
24     theft for many years into the future. Thus, Plaintiff and Class Members must
25     vigilantly monitor their financial and medical accounts for many years to come.
26
27     13
              See  Federal     Trade     Commission,      Medical      Identity        Theft,
28     http://www.consumer.ftc.gov/articles/0171-medical-identity-theft (last         visited
       March 27, 2014).

                                                15
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 15 of 42 Page ID #:15



 1           55.    Medical information is especially valuable to identity thieves.
 2     According to account monitoring company LogDog, coveted Social Security
 3     numbers were selling on the dark web for just $1 in 2016 – the same as a Facebook
 4     account. That pales in comparison with the asking price for medical data, which was
 5     selling for $50 and up.14
 6           56.    Because of its value, the medical industry has experienced
 7     disproportionally higher numbers of data theft events than other industries.
 8     Defendant therefore knew or should have known this and strengthened its data
 9     systems accordingly. Defendant was put on notice of the substantial and foreseeable
10     risk of harm from a data breach, yet it failed to properly prepare for that risk.
11                  PLAINTIFF’S AND CLASS MEMBERS’ DAMAGES
12           57.    To date, Defendant has done absolutely nothing to provide Plaintiff and
13     the Class Members with relief for the damages they have suffered as a result of the
14     Data Breach.
15           58.    To date, Defendant has not even offered Plaintiff and the Class
16     Members any free credit monitoring, identity theft protection, or identity restoration
17     services.
18           59.    Instead, Defendant actively encouraged Plaintiff and the Class
19     Members to spend their personal time dealing with the aftereffects of the Data
20     Breach, suggesting that Plaintiff and Class Members “review your debit and credit
21     card statements carefully in order to identify any unusual activity,” and to “consider
22     placing a fraud alert on your credit report.”15
23           60.    Plaintiff and Class Members have been damaged by the compromise of
24     their Private Information in the Data Breach.
25           61.    Plaintiff’s PII and PHI was compromised as a direct and proximate
26     result of the Data Breach.
27     14
           https://nakedsecurity.sophos.com/2019/10/03/ransomware-attacks-paralyze-and-
28     sometimes-crush-hospitals/#content
       15
          https://www.pihhealth.org/about/data-security-incident/

                                                 16
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 16 of 42 Page ID #:16



 1              62.   As a direct and proximate result of Defendant’s conduct, Plaintiff and
 2     Class Members have been placed at an imminent, immediate, and continuing
 3     increased risk of harm from fraud and identity theft.
 4              63.   As a direct and proximate result of Defendant’s conduct, Plaintiff and
 5     Class Members have been forced to expend time dealing with the effects of the Data
 6     Breach.
 7              64.   Plaintiff and Class Members face substantial risk of out-of-pocket fraud
 8     losses such as loans opened in their names, medical services billed in their names,
 9     tax return fraud, utility bills opened in their names, credit card fraud, and similar
10     identity theft.
11              65.   Plaintiff and Class Members face substantial risk of being targeted for
12     future phishing, data intrusion, and other illegal schemes based on their Private
13     Information as potential fraudsters could use that information to more effectively
14     target such schemes to Plaintiff and Class Members.
15              66.   Plaintiff and Class Members may also incur out-of-pocket costs for
16     protective measures such as credit monitoring fees, credit report fees, credit freeze
17     fees, and similar costs directly or indirectly related to the Data Breach.
18              67.   Plaintiff and Class Members also suffered a loss of value of their
19     Private Information when it was acquired by cyber thieves in the Data Breach.
20     Numerous courts have recognized the propriety of loss of value damages in related
21     cases.
22              68.   Plaintiff and Class Members were also damaged via benefit-of-the-
23     bargain damages. Plaintiff and Class Members overpaid for a service that was
24     intended to be accompanied by adequate data security but was not. Part of the price
25     Plaintiff and Class Members paid to Defendant was intended to be used by
26     Defendant to fund adequate security of Defendant PIH’s computer property and
27     Plaintiff’s and Class Members’ Private Information. Thus, Plaintiff and the Class
28     Members did not get what they paid for.


                                                  17
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 17 of 42 Page ID #:17



 1           69.    Plaintiff and Class Members have spent and will continue to spend
 2     significant amounts of time to monitor their financial and medical accounts and
 3     records for misuse.
 4           70.    Plaintiff and Class Members have suffered or will suffer actual injury
 5     as a direct result of the Data Breach. Many victims suffered ascertainable losses in
 6     the form of out-of-pocket expenses and the value of their time reasonably incurred
 7     to remedy or mitigate the effects of the Data Breach relating to:
 8           a.     Finding fraudulent charges;
 9           b.     Canceling and reissuing credit and debit cards;
10           c.     Purchasing credit monitoring and identity theft prevention;
11           d.     Addressing their inability to withdraw funds linked to compromised
12                  accounts;
13           e.     Taking trips to banks and waiting in line to obtain funds held in limited
14                  accounts;
15           f.     Placing “freezes” and “alerts” with credit reporting agencies;
16           g.     Spending time on the phone with or at a financial institution to dispute
17                  fraudulent charges;
18           h.     Contacting financial institutions and closing or modifying financial
19                  accounts;
20           i.     Resetting   automatic    billing   and     payment     instructions   from
21                  compromised credit and debit cards to new ones;
22           j.     Paying late fees and declined payment fees imposed as a result of failed
23                  automatic payments that were tied to compromised cards that had to be
24                  cancelled; and
25           k.     Closely reviewing and monitoring bank accounts and credit reports for
26                  unauthorized activity for years to come.
27           71.    Moreover, Plaintiff and Class Members have an interest in ensuring that
28     their Private Information, which is believed to remain in the possession of


                                                  18
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 18 of 42 Page ID #:18



 1     Defendant, is protected from further breaches by the implementation of security
 2     measures and safeguards, including but not limited to, making sure that the storage
 3     of data or documents containing personal and financial information is not accessible
 4     online and that access to such data is password-protected.
 5           72.     Further, as a result of Defendant’s conduct, Plaintiff and Class
 6     Members are forced to live with the anxiety that their Private Information—which
 7     contains the most intimate details about a person’s life, including what ailments they
 8     suffer, whether physical or mental—may be disclosed to the entire world, thereby
 9     subjecting them to embarrassment and depriving them of any right to privacy
10     whatsoever.
11           73.     Plaintiff and the Class Members were also injured in that they were
12     deprived of rights they possess under the California Unfair Competition Law (Cal.
13     Bus. & Prof. Code § 17200) and California Consumer Privacy Act (Cal. Civ. Code
14     § 1798.100, et seq.) to keep their Private Information secure and confidential.
15           74.     As a direct and proximate result of Defendant’s actions and inactions,
16     Plaintiff and Class Members have suffered anxiety, emotional distress, and loss of
17     privacy, and are at an increased risk of future harm.
18                             CLASS ACTION ALLEGATIONS
19           75.     Plaintiff brings this action on behalf of himself and on behalf of all other
20     persons similarly situated (“the Class”).
21           76.     Plaintiff propose the following Class definition, subject to amendment
22     as appropriate:
23           All persons who utilized Defendant PIH’s services and whose Private
24           Information was maintained on Defendant PIH’s email and computer system
25           that was compromised in the Data Breach.
26           77.     Excluded from the Class are Defendant’s officers, directors, and
27     employees; any entity in which Defendant has a controlling interest; and the
28     affiliates, legal representatives, attorneys, successors, heirs, and assigns of


                                                   19
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 19 of 42 Page ID #:19



 1     Defendant. Excluded also from the Class are Members of the judiciary to whom this
 2     case is assigned, their families and Members of their staff.
 3           78.    Numerosity. The Members of the Class are so numerous that joinder
 4     of all of them is impracticable. While the exact number of Class Members is
 5     unknown to Plaintiff at this time, based on information and belief, the Class consists
 6     of approximately 199,548 patients of Defendant PIH whose data was compromised
 7     in Data Breach.
 8           79.    Commonality. There are questions of law and fact common to the Class,
 9     which predominate over any questions affecting only individual Class Members.
10     These common questions of law and fact include, without limitation:
11           a.     Whether Defendant unlawfully used, maintained, lost, or disclosed
12                  Plaintiff’s and Class Members’ Private Information;
13           b.     Whether Defendant failed to implement and maintain reasonable
14                  security procedures and practices appropriate to the nature and scope of
15                  the information compromised in the Data Breach;
16           c.     Whether Defendant’s data security systems prior to and during the Data
17                  Breach complied with applicable data security laws and regulations
18                  including, e.g., HIPAA;
19           d.     Whether Defendant’s data security systems prior to and during the Data
20                  Breach were consistent with industry standards;
21           e.     Whether Defendant owed a duty to Class Members to safeguard their
22                  Private Information;
23           f.     Whether Defendant breached its duty to Class Members to safeguard
24                  their Private Information;
25           g.     Whether computer hackers obtained Class Members’ Private
26                  Information in the Data Breach;
27           h.     Whether Defendant knew or should have known that its data security
28                  systems and monitoring processes were deficient;


                                                 20
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 20 of 42 Page ID #:20



 1           i.    Whether Plaintiff and Class Members suffered legally cognizable
 2                 damages as a result of Defendant’s misconduct;
 3           j.    Whether Defendant’s conduct was negligent;
 4           k.    Whether Defendant’s conduct was per se negligent;
 5           l.    Whether Defendant’s acts, inactions, and practices complained of
 6                 herein amount to acts of intrusion upon seclusion under the law;
 7           m.    Whether Defendant violated the California Unfair Competition Law
 8                 (Cal. Bus. & Prof. Code § 17200 et seq.);
 9           n.    Whether Defendant violated California’s California Confidentiality of
10                 Medical Information Act (Cal. Civ. Code § 56, et seq);
11           o.    Whether Defendant failed to provide notice of the Data Breach in a
12                 timely manner, and;
13           p.    Whether Plaintiff and Class Members are entitled to damages, civil
14                 penalties, punitive damages, and/or injunctive relief.
15           80.   Typicality. Plaintiff’s claims are typical of those of other Class
16     Members because Plaintiff’s information, like that of every other Class member, was
17     compromised in the Data Breach.
18           81.   Adequacy of Representation. Plaintiff will fairly and adequately
19     represent and protect the interests of the Members of the Class. Plaintiff’s Counsel
20     are competent and experienced in litigating Class actions.
21           82.   Predominance. Defendant has engaged in a common course of conduct
22     toward Plaintiff and Class Members, in that all the Plaintiff’s and Class Members’
23     data was stored on the same computer systems and unlawfully accessed in the same
24     way. The common issues arising from Defendant’s conduct affecting Class
25     Members set out above predominate over any individualized issues. Adjudication of
26     these common issues in a single action has important and desirable advantages of
27     judicial economy.
28


                                               21
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 21 of 42 Page ID #:21



 1            83.    Superiority. A Class action is superior to other available methods for
 2     the fair and efficient adjudication of the controversy. Class treatment of common
 3     questions of law and fact is superior to multiple individual actions or piecemeal
 4     litigation. Absent a Class action, most Class Members would likely find that the cost
 5     of litigating their individual claims is prohibitively high and would therefore have
 6     no effective remedy. The prosecution of separate actions by individual Class
 7     Members would create a risk of inconsistent or varying adjudications with respect
 8     to individual Class Members, which would establish incompatible standards of
 9     conduct for Defendant. In contrast, the conduct of this action as a Class action
10     presents far fewer management difficulties, conserves judicial resources and the
11     parties’ resources, and protects the rights of each Class member.
12            84.    Defendant has acted on grounds that apply generally to the Class as a
13     whole, so that Class certification, injunctive relief, and corresponding declaratory
14     relief are appropriate on a Class-wide basis.
15                                      CAUSES OF ACTION
16                                          FIRST COUNT
17                                          NEGLIGENCE
18                       (On Behalf of Plaintiff and All Class Members)
19            85.    Plaintiff re-alleges and incorporates by reference Paragraphs 1 through 84above as
20     if fully set forth herein.
21            86.    Defendant required Plaintiff and Class Members to submit non-public
22     personal information in order to obtain medical services.
23            87.    By collecting and storing this data in its computer property, and sharing
24     it and using it for commercial gain, Defendant had a duty of care to use reasonable
25     means to secure and safeguard its computer property—and Class Members’ Private
26     Information held within it—to prevent disclosure of the information, and to
27     safeguard the information from theft. Defendant’s duty included a responsibility to
28     implement processes by which they could detect a breach of its security systems in


                                                     22
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 22 of 42 Page ID #:22



 1     a reasonably expeditious period of time and to give prompt notice to those affected
 2     in the case of a data breach.
 3           88.    Defendant owed a duty of care to Plaintiff and Class Members to
 4     provide data security consistent with industry standards and other requirements
 5     discussed herein, and to ensure that its systems and networks, and the personnel
 6     responsible for them, adequately protected the Private Information.
 7           89.    Defendant’s duty of care to use reasonable security measures arose as
 8     a result of the special relationship that existed between Defendant and its client
 9     patients, which is recognized by laws and regulations including but not limited to
10     HIPAA, as well as common law. Defendant was in a position to ensure that its
11     systems were sufficient to protect against the foreseeable risk of harm to Class
12     Members from a data breach.
13           90.    Defendant’s duty to use reasonable security measures under HIPAA
14     required Defendant to “reasonably protect” confidential data from “any intentional
15     or unintentional use or disclosure” and to “have in place appropriate administrative,
16     technical, and physical safeguards to protect the privacy of protected health
17     information.” 45 C.F.R. § 164.530(c)(1). Some or all of the medical information at
18     issue in this case constitutes “protected health information” within the meaning of
19     HIPAA.
20           91.    In addition, Defendant had a duty to employ reasonable security
21     measures under Section 5 of the Federal Trade Commission Act, 15 U.S.C. § 45,
22     which prohibits “unfair . . . practices in or affecting commerce,” including, as
23     interpreted and enforced by the FTC, the unfair practice of failing to use reasonable
24     measures to protect confidential data.
25           92.    In addition, Cal. Civ. Code §1798.81.5 requires Defendant to take
26     reasonable steps and employ reasonable methods of safeguarding the PII of Class
27     Members who are California residents.
28


                                                23
                                       CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 23 of 42 Page ID #:23



 1           93.      Defendant’s duty to use reasonable care in protecting confidential data
 2     arose not only as a result of the statutes and regulations described above, but also
 3     because Defendant is bound by industry standards to protect confidential Private
 4     Information.
 5           94.      Defendant breached its duties, and thus was negligent, by failing to use
 6     reasonable measures to protect Class Members’ Private Information. The specific
 7     negligent acts and omissions committed by Defendant include, but are not limited
 8     to, the following:
 9           a.       Failing to adopt, implement, and maintain adequate security measures
10                    to safeguard Class Members’ Private Information;
11           b.       Failing to adequately monitor the security of their networks and
12                    systems;
13           c.       Failure to periodically ensure that their email system had plans in place
14                    to maintain reasonable data security safeguards;
15           d.       Allowing unauthorized access to Class Members’ Private Information;
16           e.       Failing to detect in a timely manner that Class Members’ Private
17                    Information had been compromised; and
18           f.       Failing to timely notify Class Members about the Data Breach so that
19                    they could take appropriate steps to mitigate the potential for identity
20                    theft and other damages.
21           95.      It was foreseeable that Defendant’s failure to use reasonable measures
22     to protect Class Members’ Private Information would result in injury to Class
23     Members. Further, the breach of security was reasonably foreseeable given the
24     known high frequency of cyberattacks and data breaches in the medical industry.
25           96.      It was therefore foreseeable that the failure to adequately safeguard
26     Class Members’ Private Information would result in one or more types of injuries to
27     Class Members.
28


                                                  24
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 24 of 42 Page ID #:24



 1           97.    Plaintiff and Class Members are entitled to compensatory and
 2     consequential damages suffered as a result of the Data Breach
 3           98.    Plaintiff and Class Members are also entitled to injunctive relief
 4     requiring Defendant to, e.g., (i) strengthen their data security systems and
 5     monitoring procedures; (ii) submit to future annual audits of those systems and
 6     monitoring procedures; and (iii) continue to provide adequate credit monitoring to
 7     all Class Members.
 8                                     SECOND COUNT
 9         INTRUSION INTO PRIVATE AFFAIRS/INVATION OF PRIVACY
10     (On Behalf of Plaintiff and All Class Members)
11           99.    Plaintiff repeats and re-alleges each and every allegation contained in
12     Paragraphs 1 through 84 as if fully set forth herein.
13           100. California established the right to privacy in Article I, Section 1 of the
14     California Constitution.
15           101. The State of California recognizes the tort of Intrusion into Private
16     Affairs, and adopts the formulation of that tort found in the Restatement (Second) of
17     Torts, which states:
18           One who intentionally intrudes, physically or otherwise, upon the
19           solitude or seclusion of another or his private affairs or concerns, is
20           subject to liability to the other for invasion of his privacy, if the
21           intrusion would be highly offensive to a reasonable person.
22     Restatement (Second) of Torts § 652B (1977).
23           102. Plaintiff and Class Members had a reasonable expectation of privacy in
24     the Private Information Defendant mishandled.
25           103. Defendant’s conduct as alleged above intruded upon Plaintiff’s and
26     Class Members’ seclusion under common law.
27           104. By intentionally failing to keep Plaintiff’s and Class Members’ Private
28     Information safe, and by intentionally misusing and/or disclosing said information


                                                 25
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 25 of 42 Page ID #:25



 1     to unauthorized parties for unauthorized use, Defendant intentionally invaded
 2     Plaintiff’s and Class Members’ privacy by:
 3           a.     Intentionally and substantially intruding into Plaintiff’s and Class
 4                  Members’ private affairs in a manner that identifies Plaintiff and Class
 5                  Members and that would be highly offensive and objectionable to an
 6                  ordinary person; and
 7           b.     Intentionally publicizing private facts about Plaintiff and Class
 8                  Members, which is highly offensive and objectionable to an ordinary
 9                  person; and
10           c.     Intentionally causing anguish or suffering to Plaintiff and Class
11                  Members.
12           105. Defendant knew that an ordinary person in Plaintiff’s or a Class
13     Member’s position would consider Defendant’s intentional actions highly offensive
14     and objectionable.
15           106. Defendant invaded Plaintiff and Class Members’ right to privacy and
16     intruded into Plaintiff’s and Class Members’ private affairs by intentionally
17     misusing and/or disclosing their Private Information without their informed,
18     voluntary, affirmative, and clear consent.
19           107. Defendant intentionally concealed from Plaintiff and Class Members
20     an incident that misused and/or disclosed their Private information without their
21     informed, voluntary, affirmative, and clear consent.
22           108. As a proximate result of such intentional misuse and disclosures,
23     Plaintiff’s and Class Members’ reasonable expectations of privacy in their Private
24     Information was unduly frustrated and thwarted. Defendant’s conduct, amounting to
25     a substantial and serious invasion of Plaintiff’s and Class Members’ protected
26     privacy interests causing anguish and suffering such that an ordinary person would
27     consider Defendant’s intentional actions or inaction highly offensive and
28     objectionable.


                                                26
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 26 of 42 Page ID #:26



 1              109. In failing to protect Plaintiff’s and Class Members’ Private Information,
 2     and in intentionally misusing and/or disclosing their Private Information, Defendant
 3     acted with intentional malice and oppression and in conscious disregard of Plaintiff’s
 4     and Class Members’ rights to have such information kept confidential and private.
 5     Plaintiff, therefore, seeks an award of damages on behalf of themselves and the
 6     Class.
 7                                        THIRD COUNT
 8                                  Breach of Express Contract
 9                        (On Behalf of Plaintiff and All Class Members)
10              110. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through
11     84above as if fully set forth herein.
12              111. Plaintiff and Members of the Class allege that they entered into valid
13     and enforceable express contracts, or were third party beneficiaries of valid and
14     enforceable express contracts, with Defendant.
15              112. The valid and enforceable express contracts that Plaintiff and Class
16     Members entered into with Defendant include Defendant’s promise to protect
17     nonpublic personal information given to Defendant or that Defendant gathers on its
18     own from disclosure.
19              113.   Under these express contracts, Defendant and/or its affiliated
20     healthcare providers, promised and were obligated to: (a) provide healthcare to
21     Plaintiff and Class Members; and (b) protect Plaintiff’s and the Class Members’
22     PII/PHI: (i) provided to obtain such healthcare; and/or (ii) created as a result of
23     providing such healthcare. In exchange, Plaintiff and Members of the Class agreed
24     to pay money for these services, and to turn over their Private Information.
25              114. Both the provision of healthcare and the protection of Plaintiff’s and
26     Class Members’ PII/PHI were material aspects of these contracts.
27              115. At all relevant times, Defendant expressly represented in its Privacy
28     Notice that it would, among other things: A) protect “medical information about


                                                  27
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 27 of 42 Page ID #:27



 1     you;” B) “[m]ake sure that medical information that identifies you is kept private;”
 2     C) “[g]ive you notice of our legal duties and privacy practices with respect to
 3     medical information about you;” D) “[f]ollow the terms of the notice that is currently
 4     in effect;” E) to make any other uses and disclosures of medical information not
 5     covered by the Privacy Notice or the laws that apply to use “only with written
 6     permission,” and; F) to notify patients in the event of a breach of unsecured medical
 7     information.”16
 8              116. Defendant’s express representations, including, but not limited to,
 9     express representations found in its Notice of Privacy Practices, formed an express
10     contract requiring Defendant’s to implement data security adequate to safeguard and
11     protect the privacy of Plaintiff’s and Class Members’ PII/PHI.
12              117. Consumers of healthcare value their privacy, the privacy of their
13     dependents, and the ability to keep their PII/PHI associated with obtaining healthcare
14     private. To customers such as Plaintiff and Class Members, healthcare that does not
15     adhere to industry standard data security protocols to protect PII/PHI is
16     fundamentally less useful and less valuable than healthcare that adheres to industry-
17     standard data security. Plaintiff and Class Members would not have entered into
18     these contracts with Defendant and/or its affiliated healthcare providers as a direct
19     or third-party beneficiary without an understanding that their PII/PHI would be
20     safeguarded and protected.
21              118. A meeting of the minds occurred, as Plaintiff and Members of the Class
22     provided their PII/PHI to Defendant and/or its affiliated healthcare providers, and
23     paid for the provided healthcare in exchange for, amongst other things, protection of
24     their PII/PHI.
25              119. Plaintiff and Class Members performed their obligations under the
26     contract when they paid for their health care services and provided their PII/PHI.
27
28
       16
            https://www.pihhealth.org/patients-visitors/privacy/

                                                  28
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 28 of 42 Page ID #:28



 1           120. Defendant materially breached its contractual obligation to protect the
 2     nonpublic personal information Defendant gathered when the information was
 3     accessed and exfiltrated by unauthorized personnel as part of the Data Breach.
 4           121. Defendant materially breached the terms of these express contracts,
 5     including, but not limited to, the terms stated in the relevant Notice of Privacy
 6     Practices.   Defendant did not “maintain the privacy” of Plaintiff’s and Class
 7     Members’ PII/PHI as evidenced by its notifications of the Data Breach to Plaintiff
 8     and approximately 199,548 Class Members. Specifically, Defendant did not comply
 9     with industry standards, or otherwise protect Plaintiff’s and the Class Members’
10     PII/PHI, as set forth above.
11           122. The Data Breach was a reasonably foreseeable consequence of
12     Defendant’s actions in breach of these contracts.
13           123. As a result of Defendant’s failure to fulfill the data security protections
14     promised in these contracts, Plaintiff and Members of the Class did not receive the
15     full benefit of the bargain, and instead received healthcare and other services that
16     were of a diminished value to that described in the contracts. Plaintiff and Class
17     Members therefore were damaged in an amount at least equal to the difference in the
18     value of the healthcare with data security protection they paid for and the healthcare
19     they received.
20           124. Had Defendant disclosed that its security was inadequate or that it did
21     not adhere to industry-standard security measures, neither the Plaintiff, the Class
22     Members, nor any reasonable person would have purchased healthcare from
23     Defendant and/or its affiliated healthcare providers.
24           125. As a direct and proximate result of the Data Breach, Plaintiff and Class
25     Members have been harmed and have suffered, and will continue to suffer, actual
26     damages and injuries, including without limitation the release, disclosure, and
27     publication of their PII/PHI, the loss of control of their PII/PHI, the imminent risk
28     of suffering additional damages in the future, disruption of their medical care and


                                                29
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 29 of 42 Page ID #:29



 1     treatment, out-of-pocket expenses, and the loss of the benefit of the bargain they had
 2     struck with Defendant.
 3           126. Plaintiff and Class Members are entitled to compensatory and
 4     consequential damages suffered as a result of the Data Breach.
 5                                      FOURTH COUNT
 6                                 Breach of Implied Contract
 7                      (On Behalf of Plaintiff and All Class Members)
 8           127. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through
 9     84 above as if fully set forth herein.
10           128. When Plaintiff and Class Members provided their Private Information
11     to Defendant PIH in exchange for Defendant’s services, they entered into implied
12     contracts with Defendant pursuant to which Defendant agreed to reasonably protect
13     such information.
14           129. Defendant solicited and invited Class Members to provide their Private
15     Information as part of Defendant’s regular business practices. Plaintiff and Class
16     Members accepted Defendant’s offers and provided their Private Information to
17     Defendant.
18           130. In entering into such implied contracts, Plaintiff and Class Members
19     reasonably believed and expected that Defendant’s data security practices complied
20     with relevant laws and regulations, including HIPAA, and were consistent with
21     industry standards.
22           131. Class Members who paid money to Defendant reasonably believed and
23     expected that Defendant would use part of those funds to obtain adequate data
24     security. Defendant failed to do so.
25           132. Plaintiff and Class Members would not have entrusted their Private
26     Information to Defendant in the absence of the implied contract between them and
27     Defendant to keep their information reasonably secure. Plaintiff and Class Members
28     would not have entrusted their Private Information to Defendant in the absence of


                                                30
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 30 of 42 Page ID #:30



 1     its implied promise to monitor its computer systems and networks to ensure that it
 2     adopted reasonable data security measures.
 3           133. Plaintiff and Class Members fully and adequately performed their
 4     obligations under the implied contracts with Defendant.
 5           134. Defendant breached its implied contracts with Class Members by
 6     failing to safeguard and protect their Private Information.
 7           135. As a direct and proximate result of Defendant’s breaches of the implied
 8     contracts, Class Members sustained damages as alleged herein.
 9           136. Plaintiff and Class Members are entitled to compensatory and
10     consequential damages suffered as a result of the Data Breach.
11           137. Plaintiff and Class Members are also entitled to injunctive relief
12     requiring Defendant to, e.g., (i) strengthen its data security systems and monitoring
13     procedures; (ii) submit to future annual audits of those systems and monitoring
14     procedures; and (iii) immediately provide adequate credit monitoring to all Class
15     Members.
16                                           FIFTH COUNT
17                                       Negligence Per Se
18                      (On Behalf of Plaintiff and All Class Members)
19           138. Plaintiff re-allege and incorporate by reference Paragraphs 1 through84
20     above as if fully set forth herein.
21           139. Pursuant to the Federal Trade Commission Act (15 U.S.C. § 45),
22     Defendant had a duty to provide fair and adequate computer systems and data
23     security practices to safeguard Plaintiff’s and Class Members’ Private Information.
24           140. Pursuant to HIPAA (42 U.S.C. § 1302d, et seq.), Defendant had a duty
25     to implement reasonable safeguards to protect Plaintiff’s and Class Members’
26     Private Information.
27           141. Pursuant to HIPAA, Defendant had a duty to render the electronic PHI
28     it maintained unusable, unreadable, or indecipherable to unauthorized individuals,


                                                 31
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 31 of 42 Page ID #:31



 1     as specified in the HIPAA Security Rule by “the use of an algorithmic process to
 2     transform data into a form in which there is a low probability of assigning meaning
 3     without use of a confidential process or key” (45 CFR 164.304 definition of
 4     encryption).
 5           142. Pursuant to the Gramm-Leach-Bliley Act (15 U.S.C. § 6801),
 6     Defendant had a duty to protect the security and confidentiality of Plaintiff’s and
 7     Class Members’ Private Information.
 8           143. Defendant breached its duties to Plaintiff and Class Members under the
 9     Federal Trade Commission Act, HIPAA, and the Gramm-Leach-Bliley Act by
10     failing to provide fair, reasonable, or adequate computer systems and data security
11     practices to safeguard Plaintiff’s and Class Members’ Private Information.
12           144. Defendant’s failure to comply with applicable laws and regulations
13     constitutes negligence per se.
14           145. But for Defendant’s wrongful and negligent breach of its duties owed
15     to Plaintiff and Class Members, Plaintiff and Class Members would not have been
16     injured.
17           146. The injury and harm suffered by Plaintiff and Class Members was the
18     reasonably foreseeable result of Defendant’s breach of its duties. Defendant knew
19     or should have known that it was failing to meet its duties, and that Defendant’s
20     breach would cause Plaintiff and Class Members to experience the foreseeable
21     harms associated with the exposure of their Private Information.
22           147. As a direct and proximate result of Defendant’s negligent conduct,
23     Plaintiff and Class Members have suffered injury and are entitled to compensatory,
24     consequential, and punitive damages in an amount to be proven at trial.
25                                      SIXTH COUNT
26                                 Breach of Fiduciary Duty
27                     (On Behalf of Plaintiff and All Class Members)
28


                                               32
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 32 of 42 Page ID #:32



 1              148. Plaintiff re-alleges and incorporates by reference Paragraphs 1 through
 2     84 above as if fully set forth herein.
 3              149. In light of the special relationship between Defendant and Plaintiff and
 4     Class Members, whereby Defendant became guardians of Plaintiff’s and Class
 5     Members’ Private Information, Defendant became a fiduciary by its undertaking and
 6     guardianship of the Private Information, to act primarily for the benefit of its
 7     patients, including Plaintiff and Class Members, (1) for the safeguarding of
 8     Plaintiff’s and Class Members’ Private Information; (2) to timely notify Plaintiff and
 9     Class Members of a data breach and disclosure; and (3) maintain complete and
10     accurate records of what patient information (and where) Defendant did and does
11     store.
12              150. Defendant has a fiduciary duty to act for the benefit of Plaintiff and
13     Class Members upon matters within the scope of its patients’ relationship, in
14     particular, to keep secure the Private Information of its patients.
15              151. Defendant breached its fiduciary duties to Plaintiff and Class Members
16     by failing to diligently discovery, investigate, and give notice of the Data Breach in
17     a reasonable and practicable period of time.
18              152. Defendant breached its fiduciary duties to Plaintiff and Class Members
19     by failing to encrypt and otherwise protect the integrity of the systems containing
20     Plaintiff’s and Class Members’ Private Information.
21              153. Defendant breached its fiduciary duties owed to Plaintiff and Class
22     Members by failing to timely notify and/or warn Plaintiff and Class Members of the
23     Data Breach.
24              154. Defendant breached its fiduciary duties owed to Plaintiff and Class
25     Members by failing to ensure the confidentiality and integrity of electronic PHI
26     Defendant created, received, maintained, and transmitted, in violation of 45 C.F.R.
27     § 164.306(a)(1).
28


                                                  33
                                     CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 33 of 42 Page ID #:33



 1            155. Defendant breached its fiduciary duties owed to Plaintiff and Class
 2     Members by failing to implement technical policies and procedures for electronic
 3     information systems that maintain electronic PHI to allow access only to those
 4     persons or software programs that have been granted access rights in violation of 45
 5     C.F.R. § 164.312(a)(1).
 6            156. Defendant breached its fiduciary duties owed to Plaintiff and Class
 7     Members by failing to implement policies and procedures to prevent, detect, contain,
 8     and correct security violations, in violation of 45 C.F.R. § 164.308(a)(1).
 9            157. Defendant breached its fiduciary duties owed to Plaintiff and Class
10     Members by failing to identify and respond to suspected or known security incidents
11     and to mitigate, to the extent practicable, harmful effects of security incidents that
12     are known to the covered entity in violation of 45 C.F.R. § 164.308(a)(6)(ii).
13            158. Defendant breached its fiduciary duties owed to Plaintiff and Class
14     Members by failing to protect against any reasonably-anticipated threats or hazards
15     to the security or integrity of electronic PHI in violation of 45 C.F.R. §
16     164.306(a)(2).
17            159. Defendant breached its fiduciary duties owed to Plaintiff and Class
18     Members by failing to protect against any reasonably anticipated uses or disclosures
19     of electronic PHI that are not permitted under the privacy rules regarding
20     individually identifiable health information in violation of 45 C.F.R. §
21     164.306(a)(3).
22            160. Defendant breached its fiduciary duties owed to Plaintiff and Class
23     Members by failing to ensure compliance with the HIPAA security standard rules
24     by its workforce in violation of 45 C.F.R. § 164.306(a)(94).
25            161. Defendant breached its fiduciary duties owed to Plaintiff and Class
26     Members by impermissibly and improperly using and disclosing PHI that is and
27     remains accessible to unauthorized persons in violation of 45 C.F.R. § 164.502, et
28     seq.


                                                34
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 34 of 42 Page ID #:34



 1           162. Defendant breached its fiduciary duties owed to Plaintiff and Class
 2     Members by failing to effectively train all Members of its workforce (including
 3     independent contractors) on the policies and procedures with respect to PHI as
 4     necessary and appropriate for the Members of its workforce to carry out their
 5     functions and to maintain security of PHI in violation of 45 C.F.R. § 164.530(b) and
 6     45 C.F.R. § 164.308(a)(5).
 7           163. Defendant breached its fiduciary duties owed to Plaintiff and Class
 8     Members by failing to design, implement, and enforce policies and procedures
 9     establishing physical and administrative safeguards to reasonably safeguard PHI, in
10     compliance with 45 C.F.R. § 164.530(c).
11           164. Defendant breached its fiduciary duties to Plaintiff and Class Members
12     by otherwise failing to safeguard Plaintiff’s and Class Members’ Private
13     Information.
14           165. As a direct and proximate result of Defendant’s breaches of its fiduciary
15     duties, Plaintiff and Class Members have suffered and will suffer injury, including
16     but not limited to: (i) actual identity theft; (ii) the compromise, publication, and/or
17     theft of their Private Information; (iii) out-of-pocket expenses associated with the
18     prevention, detection, and recovery from identity theft and/or unauthorized use of
19     their Private Information; (iv) lost opportunity costs associated with effort expended
20     and the loss of productivity addressing and attempting to mitigate the actual and
21     future consequences of the Data Breach, including but not limited to efforts spent
22     researching how to prevent, detect, contest, and recover from identity theft; (v) the
23     continued risk to their Private Information, which remains in Defendant’s possession
24     and is subject to further unauthorized disclosures so long as Defendant fails to
25     undertake appropriate and adequate measures to protect the Private Information in
26     its continued possession; (vi) future costs in terms of time, effort, and money that
27     will be expended as result of the Data Breach for the remainder of the lives of
28


                                                 35
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 35 of 42 Page ID #:35



 1     Plaintiff and Class Members; and (vii) the diminished value of Defendant’s services
 2     they received.
 3           166. As a direct and proximate result of Defendant’s breaches of its fiduciary
 4     duties, Plaintiff and Class Members have suffered and will continue to suffer other
 5     forms of injury and/or harm, and other economic and non-economic losses.
 6                                     SEVENTH COUNT
 7         Violation of the California Confidentiality of Medical Information Act
 8                                (Cal. Civ. Code § 56, et seq.)
 9                      (On Behalf of Plaintiff and All Class Members)
10           167. Plaintiff repeats and re-alleges each and every factual allegation
11     contained in Paragraphs 1 through 84 as if fully set forth herein.
12           168. Section 56.10(a) of the California Civil Code provides that “[a]
13     provider of health care, health care service plan, or contractor shall not disclose
14     medical information regarding a patient of the provider of health care or an enrollee
15     or subscriber of a health care service plan without first obtaining an authorization.”
16           169. At all relevant times, Defendant was a health care provider because it
17     had the “purpose of maintaining medical information in order to make the
18     information available to an individual or to a provider of health care at the request
19     of the individual or a provider of health care, for purposes of allowing the individual
20     to manage his or her information, or for the diagnosis or treatment of the individual.”
21     Cal. Civ. Code 6 § 56.06(a).
22           170. At all relevant times. Defendant collected, stored, managed, and
23     transmitted Plaintiff’s and Class Members’ PII/PHI.
24           171. The CMIA requires Defendant to implement and maintain standards of
25     confidentiality with respect to all individually identifiable PHI disclosed to them and
26     maintained by them. Specifically, California Civil Code § 56.10(a) prohibits
27     Defendant from disclosing Plaintiff’s and Class Members’ PHI without first
28     obtaining their authorization to do so.


                                                 36
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 36 of 42 Page ID #:36



 1           172. Section 56.11 of the California Civil Code specifies the manner in
 2     which authorization must be obtained before PHI is released. Defendant, however,
 3     failed to obtain any authorization - let alone, proper authorization - from Plaintiff
 4     and Class Members before releasing and disclosing their PHI. Defendant also failed
 5     to identify, implement, maintain and monitor the proper data security measures,
 6     policies, procedures, protocols, and software and hardware systems to safeguard and
 7     protect Plaintiffs and Class Members’ PHI as required by California law. As a direct
 8     and proximate result of Defendant’s wrongful actions, inaction, omissions, and want
 9     of ordinary care, Plaintiff’s and Class Members’ PHI was disclosed. By disclosing
10     Plaintiff’s and Class Members’ PHI without their written authorization. Defendant
11     violated California Civil Code § 56, et seq., and their legal duty to protect the
12     confidentiality of such information.
13           173. Defendant also violated Sections 56.06 and 56.101 of the California
14     CMIA, which prohibit the negligent creation, maintenance, preservation, storage,
15     abandonment, destruction or disposal of confidential PHI. As a direct and proximate
16     result of Defendant’s wrongful actions, inaction, omissions, and want of ordinary
17     care that directly and proximately caused the Data Breach, Plaintiff’s and Class
18     Members’ confidential PHI was viewed, released and disclosed without their
19     authorization by unauthorized persons.
20           174. As a direct and proximate result of Defendant’s above-described
21     wrongful actions, inaction, omissions, and want of ordinary care that directly and
22     proximately caused the Data Breach and its violation of the CMIA, Plaintiff and
23     Class Members also are entitled to (i) injunctive relief, (ii) punitive damages of up
24     to $3,000 per Plaintiff and each Class Member, and (iii) attorneys' fees, litigation
25     expenses and court costs under California Civil Code § 56.35.
26                                     EIGHTH COUNT
27                   Violation of the California Unfair Competition Law
28                          (Cal Bus. & Prof. Code § 17200, et seq.)


                                                37
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 37 of 42 Page ID #:37



 1                      (On Behalf of Plaintiff and All Class Members)
 2           175. Plaintiff repeats and re-alleges each and every factual allegation
 3     contained in Paragraphs 1 through 84 as if fully set forth herein.
 4           176. The California Unfair Competition Law, Cal Bus. & Prof. Code §
 5     17200, et seq. prohibits any “unlawful,” “fraudulent,” or “unfair” business act or
 6     practice and any false or misleading advertising, as those terms are defined by the
 7     UCL and relevant case law. By virtue of the above-described wrongful actions,
 8     inaction, omissions, and want of ordinary care that directly and proximately caused
 9     the Data Breach, Defendant engaged in unlawful, unfair and fraudulent practices
10     within the meaning, and in violation of, the UCL.
11           177. Defendant is a “person” as defined by Cal. Bus. & Prof. Code § 17201.
12           178. In the course of conducting its business, Defendant committed
13     “unlawful” business practices by, inter alia, knowingly failing to design, adopt,
14     implement, control, direct, oversee, manage, monitor and audit appropriate data
15     security processes, controls, policies, procedures, protocols, and software and
16     hardware systems to safeguard and protect Plaintiff’s and Class Members’ PII/PHI,
17     and violating the statutory and common law alleged herein in the process, including,
18     inter alia, the California CMIA, the California CRA, the California CCPA, the
19     Federal Trade Commission Act, HIPAA, and the Gramm- Leach-Bliley Act.
20     Plaintiff and Class Members reserve the right to allege other violations of law by
21     Defendant constituting other unlawful business acts or practices. Defendant’s above
22     described wrongful actions, inaction, omissions, and want of ordinary care are
23     ongoing and continue to this date.
24           179. Defendant also violated the UCL by failing to timely notify Plaintiff
25     and Class Members regarding the unauthorized release and disclosure of their
26     PII/PHI. If Plaintiff and Class Members had been notified in an appropriate fashion,
27     they could have taken precautions to safeguard and protect their PII/PHI, medical
28     information, and identities.


                                                38
                                      CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 38 of 42 Page ID #:38



 1           180. Defendant’s above-described wrongful actions, inaction, omissions,
 2     want of ordinary care, misrepresentations, practices, and non-disclosures also
 3     constitute “unfair” business acts and practices in violation of the UCL in that
 4     Defendant’s wrongful conduct is substantially injurious to consumers, offends
 5     public policy, and is immoral, unethical, oppressive, and unscrupulous. The gravity
 6     of Defendant’s wrongful conduct outweighs any alleged benefits attributable to such
 7     conduct. There were reasonably available alternatives to further Defendant’s
 8     legitimate business interests other than engaging in the above-described wrongful
 9     conduct.
10           181. The UCL also prohibits any “fraudulent” business act or practice,
11     above-described claims, nondisclosures and misleading statements were false,
12     misleading and likely to deceive the consuming public in violation of the UCL.
13           182. By the acts and conduct alleged herein, Defendant committed
14     fraudulent acts and practices by:
15           a.     failure to maintain adequate computer systems and data security
16                  practices to safeguard Private Information;
17           b.     failure to disclose that its computer systems and data security practices
18                  were inadequate to safeguard Private Information from theft;
19           c.     continued gathering and storage of PHI, PII, and other personal
20                  information after Defendant knew or should have known of the security
21                  vulnerabilities of its computer systems that were exploited in the Data
22                  Breach;
23           d.     making and using false promises, set out in the PIH Privacy Notice,
24                  about the privacy and security of PHI, PII, and the Private Information
25                  of Plaintiff and Class Members, and;
26           e.     continued gathering and storage of PHI, PII, and other personal
27                  information after Defendant knew or should have known of the Data
28


                                                39
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 39 of 42 Page ID #:39



 1                   Breach and before Defendant allegedly remediated the data security
 2                   incident.
 3             183. Defendant’s business practices, as alleged herein, constitute fraudulent
 4     conduct because they were likely to deceive, and did deceive, Plaintiff and Class
 5     Members into purchasing Defendant’s medical services when those medical services
 6     were misrepresented and otherwise did not perform as advertised as to the
 7     confidentiality, safety, and security of PII and PHI.
 8             184. The foregoing fraudulent acts and practices are deceptive and
 9     misleading in a material way because they fundamentally misrepresent the character
10     of the medical services provided, specifically as to the safety and security of PHI,
11     PII, and other personal and private information, to induce consumers to purchase the
12     same.
13             185. Defendant’s unconscionable commercial practices, false promises,
14     misrepresentations, and omissions set forth in this Complaint are material in that
15     they relate to matters which reasonable consumers, including Plaintiff and Members
16     of the Class, would attach importance to in making their purchasing decisions or
17     conducting themselves regarding the purchase of medical services from Defendant.
18             186. Plaintiff and Members of the Class relied upon the representations in
19     the Privacy Notice, a copy of which (upon information and belief) was provided to
20     Plaintiff and Members of the Class prior to the receipt of any medical services from
21     Defendant.
22             187. As a direct and proximate result of Defendant’s above-described
23     wrongful actions, inaction, omissions, and want of ordinary care that directly and
24     proximately caused the Data Breach and its violations of the UCL, Plaintiff and
25     Class Members have suffered (and will continue to suffer) economic damages and
26     other injury and actual harm in the form of, inter alia, (i) an imminent, immediate
27     and the continuing increased risk of identity theft, identity fraud and medical fraud
28     – risks justifying expenditures for protective and remedial services for which she is


                                                 40
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 40 of 42 Page ID #:40



 1     entitled to compensation, (ii) invasion of privacy, (iii) breach of the confidentiality
 2     of her PII/PHI, (iv) statutory damages under the California CMIA, (v) deprivation
 3     of the value of her PII/PHI, for which there is a well-established national and
 4     international market, and/or (vi) the financial and temporal cost of monitoring her
 5     credit, monitoring her financial accounts, and mitigating her damages.
 6           188. Unless restrained and enjoined, Defendant will continue to engage in
 7     the above-described wrongful conduct and more data breaches will occur. Plaintiff,
 8     therefore, on behalf of herself, Class Members, and the general public, also seeks
 9     restitution and an injunction prohibiting Defendant from continuing such wrongful
10     conduct, and requiring Defendant to modify its corporate culture and design, adopt,
11     implement, control, direct, oversee, manage, monitor and audit appropriate data
12     security processes, controls, policies, procedures protocols, and software and
13     hardware systems to safeguard and protect the PII/PHI entrusted to it, as well as all
14     other relief the Court deems appropriate, consistent with Cal. Bus. & Prof. Code §
15     17203.
16                                  PRAYER FOR RELIEF
17           WHEREFORE, Plaintiff prays for judgment as follows:
18           a)     For an Order certifying this action as a Class action and appointing
19                  Plaintiff and her counsel to represent the Class;
20           b)     For equitable relief enjoining Defendant from engaging in the wrongful
21                  conduct complained of herein pertaining to the misuse and/or
22                  disclosure of Plaintiff’s and Class Members’ Private Information, and
23                  from refusing to issue prompt, complete and accurate disclosures to
24                  Plaintiff and Class Members;
25           c)     For equitable relief compelling Defendant to utilize appropriate
26                  methods and policies with respect to consumer data collection, storage,
27                  and safety, and to disclose with specificity the type of PII and PHI
28                  compromised during the Data Breach;


                                                 41
                                    CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 41 of 42 Page ID #:41



 1           d)    For equitable relief requiring restitution and disgorgement of the
 2                 revenues wrongfully retained as a result of Defendant’s wrongful
 3                 conduct;
 4           e)    Ordering Defendant to pay for not less than three years of credit
 5                 monitoring services for Plaintiff and the Class;
 6           f)    For an award of actual damages, compensatory damages, statutory
 7                 damages, and statutory penalties, in an amount to be determined, as
 8                 allowable by law;
 9           g)    For an award of punitive damages, as allowable by law;
10           h)    For an award of attorneys’ fees and costs, and any other expense,
11                 including expert witness fees;
12           i)    Pre- and post-judgment interest on any amounts awarded; and
13           j)    Such other and further relief as this court may deem just and proper.
14
                                  JURY TRIAL DEMANDED
15
           Plaintiffs demand a trial by jury on all claims so triable.
16
17
18
       Dated: February 20, 2020                Respectfully submitted,
19
20                                             /s/ Danielle L. Perry
21                                             Danielle L. Perry (SBN 292120)
                                               WHITFIELD BRYSON & MASON, LLP
22
                                               5101 Wisconsin Avenue NW, Suite 305
23                                             Washington, DC 20016
24                                             Tel.: (202) 429-2290
                                               Fax: (202) 429-2294
25                                             gmason@wbmllp.com
26                                             dperry@wbmllp.com
                                               dlietz@wbmllp.com
27
28


                                                42
                                   CLASS ACTION COMPLAINT
     Case 2:20-cv-01662-DMG-JEM Document 1 Filed 02/20/20 Page 42 of 42 Page ID #:42



 1                                        Alex R. Straus (SBN 321366)
 2                                        16748 McCormick Street
                                          Los Angeles, CA 91436
 3                                        Phone: (310) 450-9689
 4                                        Fax: (310) 496-3176
 5                                        alex@wbmllp.com

 6                                        Gary M. Klinger*
 7                                        KOZONIS & KLINGER, LTD.
                                          227 W. Monroe Street, Suite 2100
 8                                        Chicago, IL 60630
 9                                        Tel.: (312) 283-3814
                                          Fax: (773) 496-8617
10
                                          gklinger@kozonislaw.com
11
12                                        *pro hac vice to be filed
13                                        Attorneys for Plaintiffs
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           43
                                CLASS ACTION COMPLAINT
